91 F.3d 159
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
G. Sam HOUSTON, Plaintiff-Appellant,v.GRIEVANCE BOARD FOR THE STATE OF COLORADO;  County ofJefferson;  First Judicial District Attorney's Office;  Cityof Wheat Ridge, Colorado;  Denver Post;  Chuck Green;  HenryDubroff;  Rocky Mountain News;  Jay Ambrose;  Charles Able;KWGN News;  John Suder;  Steve Grund;  KCNC News;  JohnProffitt;  Arlin Stevens;  WUSA News;  Joe Franzgote;  D.Lougee;  and Unknown Defendants, John or Jane Doe's,Corporations, Municipalities or Organizations;  Roger Ogden;Marilyn Rockford;  KMGH News, Defendants-Appellees.
No. 94-1468.
United States Court of Appeals, Tenth Circuit.
July 1, 1996.

ORDER AND JUDGMENT*
Before SEYMOUR, Chief Judge, KELLY, and LUCERO, Circuit Judges.**


1
Mr. Houston, an inmate appearing pro se, appeals from the dismissal of his civil rights complaint, 42 U.S.C. § 1983, and the denial of his subsequent Fed.R.Civ.P. 59(e) motion.  We affirm for substantially the same reasons contained in the magistrate judge's recommendation, I R. doc. 6, adopted by the district court, I R. doc. 9.


2
AFFIRMED. The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument